          Case 1:19-cv-12133-DJC Document 47 Filed 06/17/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT

                              DISTRICT OF MASSACHUSETTS


Valley Container Company, Inc.




V.                                                CIVIL ACTION NO. 19-12133-DJC



Liberty Mutual Group, Inc. et al




                                   ORDER OF DISMISSAL



CASPER, D.J.

     In accordance with the ECF Order dated June 17, 2020, the Court Orders that Defendants'

     Motion to Dismiss is Allowed and the above-entitled action be and hereby is DISMISSED.



June 17, 2020                                            /s/ Haley Currie
                                                         Deputy Clerk
